Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S642" in [0104] and "S643" in Figure 8 and [0105] have both been used to designate the step of “calculate momentary matching degree”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S642” has been used to designate both the step of “transform latest landmark positioning result into car-park coordinate system” in Figure 8 and [0103] and the step of “calculate a momentary matching degree” in [0104].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (US 20180172455).
In regards to claim 1, Yamaguchi teaches an information processing apparatus mounted on a vehicle, the information processing apparatus comprising: (Fig 1.)
a point group data acquisition unit configured to acquire, based on information from a sensor configured to detect an object existing in surroundings of the vehicle, point group data related to a plurality of points representing the object; ([0029] laser rangefinders 5 emit laser pulses determining points over scanning range. [0031] landmark position detector 12 detects landmark positions from scans of the laser rangefinders 5, this is detecting an object existing in surroundings of the vehicle and includes multiple points representative of the object. The combination of these units forms a point group data acquisition unit.)
a movement amount estimation unit configured to estimate a movement amount of the vehicle; ([0032] movement amount detector 14 detects odometry which is movement amount of the vehicle.)
a storage unit configured to store, as a point group map recorded in association with position information including a latitude and a longitude, relative positions of the plurality of points relative to a first reference position that is a place on a travel path of the vehicle; ([0027] three-dimensional map database 3 stores landmark positions in 3D coordinates, which are points and stores node data for use in general navigation. [0028] vehicle includes GPS receiver 41, and when used for general navigation, the map must include latitude and longitude associated with coordinates in the map. [0034] map information acquirer 18 acquires 3D map information including landmark positions. [0035] landmarks are matched with positions in 3D map data which provides a relative position when estimating position of the vehicle. When the landmark is on the road surface and the vehicle travels over the landmark, it is on the travel path of the vehicle and this necessarily must be an included landmark type.) and 
a position estimation unit configured to estimate a position of the vehicle based on the point group map, the point group data, and the movement amount, ([0035] own position estimator 20 estimates the position of the vehicle based on the movement amount detected by the movement amount detector 14, and matching the landmarks observed by the laser rangefinders 5 and determined by the landmark position accumulator 16 and landmark detector 12 with landmarks in the 3D map data.)
wherein the position estimation unit ([0035] own position estimator 20.)
generates, based on the point group data and the movement amount, local surrounding information that sets a second reference position to be a place on the travel path of the vehicle, which is different from the place of the first reference position, ([0039] coordinates for landmarks existing around the vehicle are determined at a current cycle. [0045], [0049] the position and movement amount of the vehicle at the current cycle and previous cycle are compared, where [0046] the current position is determined by accumulated movement of landmarks. As multiple landmarks are determined, multiple reference positions are determined. Likewise, multiple reference positions could equally be the landmarks at different cycles.)
calculates, based on the point group map and the local surrounding information, a relational expression that expresses a relation between the first reference position and the second reference position, ([0039] the relative planar position coordinates of each reference position are determined. When one landmark is at the vehicle, the relative planar position between this landmark and another is the same as the relative planar position between the vehicle and the other landmark. [0046] the landmarks are moved by the estimated movement amount of the vehicle in each cycle, which forms a relative relationship between the landmark coordinates by keeping them a known or set distance apart. To expand, the coordinates would never be squeezed, but always kept apart from each other at the same relative coordinate distance.) and 
estimates the position of the vehicle by using the relational expression. ([0048], [0049] the own position is estimated by comparing the current cycle position with the previous cycle position using coordinates of the landmarks.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Newman et al. (US 20150331111).
In regards to claim 2, Yamaguchi teaches the information processing apparatus according to claim 1.
Yamaguchi does not teach: further comprising: 
a point group map generation unit configured to generate the point group map based on the point group data and the movement amount; and 
a point group data verification unit configured to verify the point group data for formability of the point group map generated by the point group map generation unit, wherein the storage unit stores the point group map generated by the point group map generation unit. 
However, Newman teaches LIDAR data is used to generate a 3D swathe representing a portion of the environment ([0073]) and using a model to estimate the transience of areas observed by LIDAR data to determine how much the LIDAR scan data can be trusted ([0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi, by incorporating the teachings of Newman, such that a new 3D map is constructed using scan data and a model is used to assess how trustworthy the scan data is. 
The motivation to do so is that, as acknowledged by Newman, this improves matching abilities and therefore improves localization ([0112]) which one of ordinary skill would have recognizes allows for more efficient routing and driving control. 

In regards to claim 4, Yamaguchi, as modified by Newman, teaches the information processing apparatus according to claim 2.
Yamaguchi also teaches the own position estimator estimates a detection error in the movement amount detected by the movement amount detector ([0035]). 
Newman teaches the reliability of scan data is captured and the misalignment of observed points in consecutive scans ([0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi, as already modified by Newman, by further incorporating the teachings of Newman, such that the misalignment of observed consecutive scans and the reliability of scan data are assessed when verifying the scan data. 
The motivation to do so is the same as acknowledged by Newman above in regards to claim 2. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Dorum (US 20190272434).
In regards to claim 7, Yamaguchi teaches the information processing apparatus according to claim 1.
Yamaguchi also teaches determining a bird’s eye view of the area surrounding the environment ([0075]). The images include landmark features ([0079], Fig 12A-12B).  
Yamaguchi does not teach:
further comprising a display control unit configured to cause a display apparatus to display an image illustrating a positional relation between the object and the vehicle based on a result of the position estimation of the vehicle by the position estimation unit. 
However, Dorum teaches a user interface display, which includes map display and route guidance ([0040] [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi, by incorporating the teachings of Dorum, such that a display is used to display the bird’s eye view of the area surrounding the vehicle which includes the positional relationship between the vehicle and landmarks and between different landmarks. 
The motivation to include a display is that, as acknowledged by Dorum, this provides a means for providing routing and map display information ([0040]), which one of ordinary skill would have recognized improves the driving ability and comfort of the driver.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Newman and Dorum.
In regards to claim 3, Yamaguchi, as modified by Newman teaches the information processing apparatus according to claim 2.
Newman also teaches capturing the reliability of measure data of individual cells and determining the trustworthiness of scan data of that cell ([0015]). 
Yamaguchi, as modified by Newman, does not teach: further comprising a verification result presentation unit configured to present a result of the verification of the point group data by the point group data verification unit to a user.
	However, Dorum teaches a user interface display to provide outputs to a user, which includes map display and route guidance ([0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Yamaguchi, as already modified by Newman, by further incorporating the teachings of Newman and incorporating the teachings of Dorum, such that a display that is used to show relevant information to the occupants of the vehicle, including results of important processing that may affect safety such as reliability and trustworthiness of scan data.
	The motivation to determine reliability and trustworthiness is the same as acknowledged by Newman above in regards to claim 2. The motivation to incorporate a display is that, as acknowledged by Dorum, this provides occupants with additional information ([0040]), which improves their comfort and safety. 

In regards to claim 5, Yamaguchi, as modified by Newman, teaches the information processing apparatus according to claim 2, wherein 
the information processing apparatus is coupled with a vehicle speed sensor configured to detect a vehicle speed of the vehicle and with a rudder angle sensor configured to detect a steering angle of the vehicle, ([0028] vehicle sensor group includes steering sensor 43 and vehicle speed sensor 45.)
the autonomous navigability is determined in accordance with a distance that the vehicle can travel through autonomous navigation, ([0035] own position estimator sets a range over which landmark positions can be acquired based on travel records of the vehicle.) and 
the distance that the vehicle can travel through autonomous navigation is calculated based on an error in the estimation of the position of the vehicle, which is based on an error in at least one of the vehicle speed sensor and the rudder angle sensor, and an allowable accuracy of position for control of the vehicle. ([0035] detection error in movement amount is estimated by own position estimator based on change in past movement amount in travel records of the vehicle and [0045] uses odometry including heading and vehicle speed, which are detected from steering and vehicle speed sensors, and [0051] indications of odometry errors.)
Newman teaches scan data determined to have a high transiency and therefore low trustworthiness may be excluded from further analysis ([0107]). Further, Newman also teaches that prismatic structures, such as walls, have a naturally higher density of points as they are observed more often and points on the ground have a naturally lower density but are still informative of the road shape and structure ([0091]). Further, moving objects inherently must be observed less frequently in any one particular location over subsequent scans because they are moving and therefore must represent a lower density of points than any static feature over multiple scan cycles. Likewise, as they are moving, they must also have a different pattern of distribution because they are not in the same position anymore. The data is collected relative to the vehicle and therefore also a point on the travel path of the vehicle. 
Yamaguchi, as modified by Newman, does not teach:
the point group data verification unit verifies, based on at least one of local formability and autonomous navigability, whether the point group data acquired at a verification interval on a travel locus of the vehicle is to be used in the position estimation of the vehicle, 
the local formability is determined to be satisfied when the point group data has a density equal to or higher than a predetermined density and has a new distribution pattern,
However, Dorum teaches probe data may be acquired and the density of probe data assessed, where low probe data density or non-uniform probe data yields insufficient data to detect all cells that correspond with a map ([0058]). There must be a predetermined set level where data is classified as “low density” where this is true and data is determined to be insufficient. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi, as already modified by Newman, by further incorporating the teachings of Newman and incorporating the teachings of Dorum such that it is determined if scan data should be used based on movement error, the density of data available and representative of the map, and a set level of low density which is insufficient to use the data. 
The motivation to exclude data is the same as acknowledged by Newman in regards to claim 2 and as acknowledged by Dorum, that density assessments provide for a better interpretation of the correspondence of data ([0059]) which thereby allows for improved localization. 

In regards to claim 8, Yamaguchi, as modified by Dorum, teaches the information processing apparatus according to claim 7, wherein 
Yamaguchi teaches the bird’s eye view is based on determined images ([0075]). The laser rangefinder information is also incorporated to better refine the data and denote landmarks ([0079]). 
Yamaguchi, as modified by Dorum, does not teach:
the storage unit further stores, for each part of the point group map, formability information related to formability of the point group map, and 
the display control unit changes a display form of the image in accordance with the formability of the point group map based on the formability information.
However, Newman teaches the reliability of scan data is captured and the misalignment of observed points in consecutive scans ([0104]). This is formability information related. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi, as already modified by Dorum, by incorporating the teachings of Newman, such that the misalignment of observed consecutive scans and the reliability of scan data are assessed when verifying the scan data, which results in changing the bird’s eye view and therefore changing a display form of the image.  
The motivation to do so is the same as acknowledged by Newman above in regards to claim 2.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Newman and Yamamura (US 20190066514).
In regards to claim 9, Yamaguchi teaches the information processing apparatus according to claim 1.
Yamaguchi also teaches, as the movement amount becomes larger the extraction range becomes smaller and vice versa, which reduces error in movement detection ([0052]). 
Yamaguchi does not teach: further comprising a vehicle control unit configured to move the vehicle based on the position of the vehicle estimated by the position estimation unit, wherein 
the storage unit further stores, for each part of the point group map, formability information related to formability of the point group map, and 
the vehicle control unit restricts a movement range of the vehicle based on the formability information. 
However, Newman teaches the reliability of scan data is captured and the misalignment of observed points in consecutive scans, this is performed by an application, which must be stored ([0104]).
Further, Yamamura teaches a movement control unit that executes movement control based on a movement route and thereby the position of the vehicle on the route, notably for autonomous or assisted parking maneuvers ([0075]). This restricts movement along the travel path. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi by incorporating the teachings of Newman and Yamamura, such that reliability and trustworthiness of scans is determined and stored, and the movement of the vehicle is restricted based on the scanned information and a position of the vehicle on a route. 
The motivation to do so is the same as acknowledged by Newman in regards to claim 2 and acknowledged by Yamamura, this allows for improved automatic parking control to a desired parking location ([0004], [0005]), thereby improving comfort of the driver.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Yamamura.
In regards to claim 10, Yamaguchi teaches the information processing apparatus according to claim 1. 
Yamaguchi also teaches laser rangefinders emit laser pulses determining points over scanning range within the environment around the vehicle ([0029]). When entirely within a parking lot, every point must be representative of the features and objects that make up and are within the parking lot. 
Yamaguchi does not teach: further comprising a vehicle control unit configured to move the vehicle to a predetermined parking position in a car park based on the position of the vehicle estimated by the position estimation unit, wherein 
the plurality of points in the point group map each represent a constituent object of the car park, and 
the vehicle control unit moves the vehicle to the parking position when a difference between the parking position and the position of the vehicle is equal to or smaller than a predetermined value.
However, Yamamura teaches a movement control unit that executes steering control to move the vehicle to a designated parking space ([0075]) and the distance to the parking space is checked for being smaller than a threshold ([0081]-[0083]). When the observed parking space is determined to be the selected parking space, parking assist occurs ([0086], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi by incorporating the teachings of Yamamura, such that the vehicle executes parking control when within a predetermined distance of a selected parking space and in such a case every point determined by the laser range finders represents the car park. 
The motivation to do so is that, as acknowledged by Yamamura, this allows for improved automatic parking control to a desired parking location ([0004], [0005]), thereby improving comfort of the driver. 

In regards to claim 11, Yamaguchi, as modified by Yamamura, teaches the information processing apparatus according to claim 10.
Yamaguchi also teaches determining the position of landmarks on road surfaces relative to the vehicle using laser rangefinders ([0029], [0031]). 
Yamamura teaches measuring the distance between the vehicle and a parking space using latitude and longitude, and checking this against a threshold representing a distance between the viewed parking space and the target parking space ([0049], [0081]-[0083]). This results in an additional threshold of simply adding the current distance to the target and viewed threshold distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Yamaguchi, as already modified by Yamamura, by further incorporating the teachings of Yamamura, such that both a distance to a landmark which is representative of a parking space and a distance to a parking space based on latitude and longitude are assessed and then these distances are individually checked against thresholds based on the sum of the distance of the recording device, either the laser rangefinders or a GPS unit, to the viewed parking space and a second distance indicating the parking space is the target parking space. 
The motivation to do so is that same as acknowledged by Yamamura in regards to claim 10 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin et al. (US 20140233010) teaches localizing a vehicle using sensor data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661